Cole, Judge:
This appeal for reappraisement brings for determination the proper dutiable value of merchandise invoiced as “huaraches,” exported from Oaxaca, Mexico, in April 1943 and entered at the port of Dallas, Tex., in May of the same year.
The importer’s entered value of $6.50 (Mexican currency) per pair, plus cases and packing and stamp tax, was accepted by the appraiser as representative of the dutiable value of the merchandise. Subsequently, however, the collector appealed for reappraisement.
When the case was called for hearing at Dallas on February 23, 1945, Government counsel produced a letter from the importer, conceding the higher value claimed by the collector, which is based upon a subsequent transaction of identical merchandise between the same parties to the shipment in question.
On the undisputed facts, I hold the proper dutiable value of the huaraches in question to be $7 (Mexican currency) per pair, plus cost of “Container and shipping,” “Packing,” and “Stamps,” as invoiced. Judgment will be rendered accordingly.